SCHWAB, C. J.
In this disciplinary proceeding, petitioner was found guilty of attempted assault in violation of Rule 4 of the Oregon State Penitentiary Rules of Prohibited Conduct which provides:
"No inmate shall engage in the intentional physical injury of another person * *
The reported violation which was the basis of the hearing was made by Officer Kent. It read:
"Between 8:30 and 9:00 p.m., while Inmate Morrell was walking the length of the 3rd tier south side, I observed pieces of bar soap being thrown at him from cell 307 then occupied by Inmate Greene. Morrell had to dodge the soap to avoid being struck.”
The hearing consisted only of the report and the denial by the petitioner that he had thrown soap.
There are prison disciplinary rules which petitioner may very well have violated, but it is not plausible to infer that there was a reasonable probability that petitioner’s conduct could have resulted in physical injury to another by striking him with pieces of soap.
Reversed.